DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Dean A. Craine on 31 August 2022. The application has been amended as follows:
Claim 1:
Line 9: Please replace “extending” with “extendingly”
Line 11: Please replace “thje” with “the”
Line 15: Please replace “plat” with “plate”
Line 17: Please replace “the distal” with “a proximal”
Claim 2, line 3: Please replace “elongated” with “wing-shaped”
Claim 3, line 4: Please replace “force” with “forced”
Claim 6, line 2: Please replace “extend” with “extending”
Claim 8:
Line 1: Please replace “projectile” with “A projectile”
Line 4: Please replace “a.” with “a”
Line 9: Please replace “extending” with “extendingly”
Line 13: Please replace “rail;;” with “rail;”
Line 16: Please replace “the the” with “a”
Line 17: Please replace “breach when” with “breech when the barrel breech is”
Line 24: Please replace “the front handgrip” with “a front handgrip”
Claim 15, line 2: Please replace “extend” with “extending”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking member” in claims 1-16 and “sliding member” in claims 5-7 and 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-16 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Teetzel et al. (10119781), Griffin (2006/0201044), Macaluso (2007/0068057), Compton et al. (2007/0074437), Krutil et al. (2012/0159829), Hosz (2014/0237883), Teetzel et al. (2020/0284549), Weichert et al. (2001/0042334), and Kou (CN 113324439 A).
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claim 1 reads over what is considered to be the closest prior art (Compton et al.), at least with regard to claim limitations directed to a latch plate located under a lower rail and pivotally attached to a distal end of the lower rail such that a proximal end of the latch plate can rotate downward; an alignment pin coupled to the latch plate, extending through the lower rail, configured to engage a stop surface of a barrel breech when the latch plate is axially aligned with the lower rail, and configured to disengage the stop surface when the proximal end of the latch plate is rotated downward; a front handgrip attached to the latch plate; a first lock mechanism between the lower rail and the latch plate, configured to automatically lock the latch plate in axial alignment with the lower rail and to be selectively moved to unlock the latch plate from the lower rail to allow the proximal end of the latch plate to be pulled downward from the lower rail via the handgrip; a second lock mechanism located between the latch plate and the lower rail, the second lock mechanism including a biased blocking member attached to a button located on the lower rail and above the front handgrip, wherein the second lock mechanism is configured to prevent rotation of the proximal end of the latch plate from the lower rail, and wherein when the button is moved on the lower rail, the blocking member moves to an unblocking position and allows the proximal end of the latch plate to rotate downward.
Applicant’s independent claim 8 reads over what is considered to be the closest prior art (Compton et al.), at least with regard to claim limitations directed to a latch plate located under a lower rail and pivotally attached to a distal end of the lower rail such that a proximal end of the latch plate can rotate downward; a first lock mechanism including an upward biased alignment pin that extends upwardly from the proximal end of the latch plate and engages a barrel breech and blocks rotation of the barrel breech when the barrel breech is axially aligned in a breech void area, wherein when the proximal end of the latch plate is rotated downward, the alignment pin is also pulled downward and disengages the barrel breech to allow rotation of the barrel breech in the breech void area; a second lock mechanism located between the latch plate and the lower rail, the second lock mechanism including a biased blocking member attached to a button located on the lower rail and above a front handgrip, wherein the second lock mechanism is configured to prevent rotation of the proximal end of the latch plate from the lower rail, and wherein when the button is moved, the blocking member moves to an unblocking position and allows the proximal end of the latch plate to rotate downward.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641